Per Curiam. This was a suit originally brought before a Justice of the Peace to recover the value of mole ditches made by defendants in error for plaintiff in error, and the case was appealed to the Circuit Court, where it was tried and judgment rendered against plaintiff in error for §104.80. Ho instructions were given, and the ground relied upon for reversal is that the verdict is contrary to the evidence. We have examined the evidence and find it so contradictory that we think it was for the jury to determine which side was worthy of belief, and -that their finding ought not to be disturbed. Com. M. L. Ins. Co. v. Ellis, 89 Ill. 516. The judgment of the court below will be affirmed. Affirmed.